Filed 1/8/15 P. v. Stewart CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B257029

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA130864)
         v.

CORNELIUS STEWART,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Eleanor
J. Hunter, Judge. Affirmed.
         Richard L. Fitzer under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Respondent.


                                                 _______________
          Appellant Cornelius Stewart pled no contest to one count of second degree
robbery in violation of Penal Code section 211 and admitted that the robbery was
committed for the benefit of a criminal street gang within the meaning of section 186.22,
subdivision (b)(1)(C). Appellant also admitted that he suffered a prior serious felony
conviction within the meaning of Penal Code section 667, subdivision (a). The trial court
sentenced appellant to the upper term of five years for the robbery conviction, plus a five-
year enhancement for the prior serious felony conviction. The court also sentenced
appellant to a ten-year enhancement term pursuant to Penal Code section 186.22, but
stayed imposition of that sentence on the condition that appellant have no contact with
the victims while in prison.
          Appellant appeals from the judgment of conviction. Finding no error, we affirm.


                                             Facts1
          On November 14, 2013, Rickey Powell and Randall Tate drove to the Nickerson
Gardens Apartments in Los Angeles. While parked and waiting for a friend, they were
approached by a group of seven to ten men who told them to get out of the car. Many in
the group were carrying guns. Someone in the group said, “It’s Bounty Hunters.” Two
of the men took jewelry, cash and cell phones from Powell and Tate. They also took
Powell’s new Air Jordan sneakers. The men searched Powell’s car and then told them to
leave.
          Powell and Tate reported the robbery to Los Angeles Police Department.
Someone from the Department showed them a photo of a man carrying white shoes
which Powell identified as his stolen Air Jordans. Both men described the photo as
blurry.




1
          The facts are taken from the preliminary hearing in this matter.
                                                2
       Powell and Tate were then taken back to Nickerson Gardens, where they viewed
appellant in a field show-up. According to Officer Chris Giargiari, both men viewed
appellant from a distance of about 25 yards. Both men stated that appellant was the
person who had robbed them.
       At the preliminary hearing, Powell and Tate acknowledged that they had
previously identified appellant in the field show-up, but claimed that it was a mistake.
Both men testified that appellant was not one of the two lead robbers. Tate claimed that
they viewed the suspect in the field show-up from a distance of 400 feet. When Tate was
asked if he had been threatened since the robbery, he replied that he had been getting
phone calls.


                                        Discussion
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant’s counsel filed an opening brief pursuant to People v. Wende
(1979) 25 Cal.3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On October 7, 2014, we advised appellant he had 30 days in which to personally
submit any contentions or issues which he wished us to consider. No response has been
received to date.
       We have examined the entire record and are satisfied appellant’s attorney has fully
complied with his responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)




                                             3
                                     DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           GOODMAN, J.
We concur:



      MOSK, Acting P.J.



      KRIEGLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            4